Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2021 has been entered.

Allowable Subject Matter
3.	Claims 1-20 are allowed.

4.	The following is an examiner’s statement of reasons for allowance:  

Applicant’s invention is drawn to systems and methods for reusing spectrum resources among multiple communication devices, comprising obtaining a plurality of conflict lists including a conflict list for each communication device, and obtaining resource requirement values.

Applicant’s independent claim 1 recites, inter alia, a method for reusing spectrum resources among multiple communication devices with a structure as defined in the specification assigning a first subset of the set of orthogonal channels to a second communication device that does not conflict with the first communication device, the first subset based on a resource requirement value of the second communication device that is less than or equal to the particular resource requirement value; assigning a second subset of the set of orthogonal channels to a third communication device of the multiple communication devices, wherein the third communication device has a resource requirement value that is less than or equal to the particular resource requirement value, and wherein the third communication device does not conflict with the first communication device based on conflict inheritance data associated with the first communication device”. Also, the examiner submits that the above limitation is not taken alone but is viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.

Applicant’s independent claim 1 comprises a particular combination of elements, which are neither taught nor suggested by the prior art cited by the examiner.  Prior art does not anticipate nor render obvious the claimed invention as specifically presented in the independent claims. Independent claims 15 and 20 are interpreted and allowed for the same reason as set forth above in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	 Chou et al. (US Pat. 8,971,904 B2) teaches methods for resource allocation and related mobile communications devices.
	Monsen (US Pat. 7,088,671 B1) teaches improvements in the multiple access communication from one or more centrally based nodes having multibeam antennas to fixed remote user terminals.
Elsherif et al. (US 2015/0078161 A1) teaches a method and systems for interference management.

6.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 
/R.K.F/Examiner, Art Unit 2413                                                                                                                                                                                                                                                                                                                                                                                                              


/UN C CHO/Supervisory Patent Examiner, Art Unit 2413